Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 1 of 6



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CASE NO. 18-12688

   SHAWN ANTHONY BROWN, SR.                                                        SECTION “B”

            DEBTOR                                                                 CHAPTER 13

                                        ORDER WITH REASONS

            This matter came before the court on February 6, 2019 as an evidentiary hearing on the

   debtor’s objection to Proof of Claim number 3 filed by the Louisiana Department of Revenue

   (“LDR”). The LDR filed a proof of claim in the amount of $92,145.46 seeking to hold the

   debtor personally liable for the failure of Psalms 23 DME, LLC (the “LLC”) to file withholding

   tax returns for the tax periods between 5/31/2008 and 6/30/2018, and to pay any taxes that may

   have been owed during that same period. Because the court finds that the LDR did not carry its

   burden of showing the debtor was a person responsible for the filing of the taxes under Louisiana

   Revised Statute 47:1561.1.

            IT IS ORDERED that the objection is GRANTED, and the LDR’s claim is disallowed.

            Louisiana Revised Statute 47:1561.1 states:

            Notwithstanding any other provision of law to the contrary, if any corporation,
            limited liability company, or limited partnership fails to file returns or to remit the
            income taxes withheld from the wages of its employees under Chapter 1 of
            Subtitle II of this Title, or if any corporation, limited liability company, or limited
            partnership fails to file returns or to remit the sales and use taxes collected from
            purchasers or consumers under Chapters 2, 2-A, and 2-B of Subtitle II of this
            Title, the secretary is authorized, as an alternative means of enforcing collection,
            to hold those officers or directors, or those managers or members as defined in
            R.S. 12:1301(12) and (13), having direct control or supervision of such taxes or
            charged with the responsibility of filing such returns and remitting such taxes and
            who willfully fail to remit or account for such taxes withheld or collected,
            personally liable for the total amount of such taxes withheld or collected, and not
            accounted for or not remitted, together with any interest, penalties, and fees
            accruing thereon. Collection of the total amount due may be made from any one
            or any combination of such officers or directors, or managers or members as

                                                       1
Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 2 of 6



          defined in R.S. 12:1301(12) and (13), who willfully fail to remit or account for
          such taxes withheld or collected, by use of any of the alternative remedies for the
          collection of taxes as provided in R.S. 47:1561.

   There are not many cases that discuss this statute, but the Louisiana Supreme Court had occasion

   to discuss it in State v. DeJesus, 642 So.2d 854 (La. 1994).

          DeJesus concerned an action for both criminal and civil penalties under Louisiana law

   against the owner of a corporation for the failure to pay state sales taxes and the filing of

   fraudulent returns. The Louisiana Supreme Court found that the language in the Louisiana

   statute was similar to that in 26 U.S.C. § 6672 and determined that the Louisiana legislature

   intended its provisions for the civil and criminal sanctions with respect to state taxes to

   accomplish the same purpose as the federal statutes. The DeJesus court went on to state, with

   respect to § 6672, and R.S. 47:1561.1:

          For purposes of section 6672, an individual's status as an officer or director of a
          corporation required to collect and pay over trust fund taxes is not alone enough
          to make him or her a “responsible person” liable for the willful evasion of such
          taxes. The officer must possess “significant decision-making authority over the
          corporation's tax matters,” Barton v. United States, 988 F.2d 58, 59 (8th
          Cir.1993), or have “general control over corporate business affairs [by]
          participat[ing] in decisions concerning payment of creditors and disbursement of
          funds.” O'Connor v. United States, 956 F.2d 48, 51 (4th Cir.1992); Gephart v.
          United States, 818 F.2d at 473. The analysis is fact specific, id., and the focus is
          “on substance rather than form.” O'Connor, 956 F.2d at 51.1

   Thus, the court must make a fact specific determination that the debtor had significant decision-

   making authority over the LLC’s tax matters. The state carries the burden of showing the

   significant decision-making authority exists. Morrison v. C.A. Guidry Produce, 856 So.2d 1222

   (La.App. 3 Cir. 2003).




          1
              State v. DeJesus, 642 So. 2d 854, 857 (La. 1994).


                                                           2
Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 3 of 6



             The LDR’s proof of claim states that the debtor is liable for withholding taxes owed by

   the LLC beginning with the tax period 5/31/2008 through 6/30/2018. The evidence produced by

   the LDR fails to show that the debtor had significant decision-making authority over the LLC’s

   tax matters or general control over the LLC’s business affairs by participating in decisions

   concerning payment of creditors and disbursements of funds during the period in question. To

   the contrary, the uncontested testimony of the debtor shows no control by him over the business

   affairs of the LLC.

             The evidence does show that the debtor and his wife formed the LLC in 2003, and they

   registered it with the Louisiana Secretary of State on January 6, 2004.2 The formation

   documents list both the debtor and his wife, Tracy Brown, as members and as registered agents.

   The LDR introduced into evidence copies of monthly withholding forms signed by the debtor

   dated 1/16/04, 2/1/04, 2/25/04, 3/20/04, and 4/21/04. These forms showed that no withholding

   tax was due.3 The LDR also introduced into evidence sales tax forms signed by the debtor dated

   12/26/03, 3/4/04, and 3/29/04 showing no sales tax was due, as well as undated forms for the

   9/30/2003 and 10/31/2003 tax periods showing no tax due, and a check dated 9/5/04 in the

   amount of $140.00 for the payment of sales tax, also signed by the debtor.4 LDR introduced a

   corporate tax form for the LLC signed by Tracy Brown as president, dated 10/19/07, which had

   as an attachment a check in the amount of $23.00 dated 10/23/07 drawn on the LLC’s account

   and signed by the debtor.5 Finally, the LDR introduced a 2005 personal tax return filed by the




   2
       Exhibits 1-4.
   3
       Exhibit 5.
   4
       Exhibit 6.
   5
       Exhibit 7.

                                                     3
Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 4 of 6



   debtor and his wife, Tracy Brown, with a W-2 form showing that in 2005 he earned $13,400.00

   from the LLC.6

            The debtor testified that although he and his wife formed the business together, it was

   really her enterprise, and she controlled it, or in the debtor’s words, “she ran everything.” The

   LLC was formed as a business through which his wife, a registered nurse, could sell medical

   equipment. During the entire period in question, the debtor was employed full time as a New

   Orleans police officer. He retired from the police force in February 2015. The debtor testified

   that he helped his wife get organized and set up the business at the beginning, but that after the

   beginning period, she was in charge of the management and operation of the business, and that

   she was the owner of the business. He further testified that he had no control or involvement in

   the LLC during the 2008-2018 period at issue here. The debtor further testified that in 2008, his

   wife stopped operating the LLC because she was being investigated for Medicare fraud, and she

   formed a new LLC called Divine Inspiration in 2008. He testified that she ran a home healthcare

   business through Divine Inspiration from 2008 until 2017, when she was sentenced to federal

   prison for Medicare fraud involving the LLC at issue in this case. The court found the debtor to

   be a credible witness, and the LDR did not controvert any of the debtor’s testimony with respect

   to these statements.7

            The LDR asserts that in order for the debtor to be held personally liable for the payment

   of taxes, it need only show that he had direct control and supervision over filing taxes at any

   time, and then it is up to the debtor to show that he relinquished the authority to file taxes either

   by showing that the LLC had filed a resolution stating he had no authorization to file taxes, that


   6
      Exhibit 8.
   7
      The LDR did ask the debtor whether he had ever received a salary from the LLC, to which he replied that he
   didn’t think that he had, when in fact he did receive a salary in 2005 – as shown by his 2005 personal tax return, but
   this appeared to be more of a failure to recollect than an attempt to deceive the court.

                                                             4
Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 5 of 6



   he and his wife had a separate property agreement, or that the articles of organization for the

   LLC had been amended to remove him as a member. Otherwise, because he could have filed the

   taxes at any point, he is liable for the LLC’s failure to file. The LDR cites no authority to

   support its argument, and the court disagrees with the LDR’s premise that the debtor had the

   obligations the LDR seeks to impose on him.

             DeJesus and the cases cited therein specifically require an individual to possess

   “significant decision-making authority over the corporation’s tax matters.” Barton v. United

   States, 988 F.2d 58, 59 (8th Cir. 1993). The Barton case, which found that the corporation’s vice

   president and secretary was not personally liable for the taxes, further holds that “a person’s

   technical authority to sign checks and duty to prepare tax returns are not enough to make the

   person responsible.”8 DeJesus also cites O’Connor v. U.S., 956 F.2d 48 (4th Cir. 1992).

   O’Connor reverses a district court’s summary judgment ruling in favor of the IRS because there

   were genuine issues of fact about whether Mr. O’Connor was a responsible person within the

   meaning of the statute. The court stated:

             Several factors may indicate that a party is a responsible person under § 6672.
             The key element, however, is whether that person has the statutorily imposed duty
             to make the tax payments. This duty is considered in light of the person's
             authority over an enterprise's finances or general decision making. Ruth v. United
             States, 823 F.2d 1091, 1094 (7th Cir.1987); Godfrey, 748 F.2d at 1575. This
             authority is generally found in high corporate officials charged with general
             control over corporate business affairs who participate in decisions concerning
             payment of creditors and disbursement of funds. Monday v. United States, 421
             F.2d 1210 (7th Cir.), cert. denied, 400 U.S. 821, 91 S.Ct. 38, 27 L.Ed.2d 48
             (1970). However, a party cannot be presumed to be a responsible person merely
             from titular authority. Most corporate officers probably do have the authority to
             make disbursements, particularly in a closely held corporation such as Convoi.
             The focus must instead be on substance rather than form. Godfrey, 748 F.2d at
             1576.




   8
       Barton, 988 F.2d at 59.

                                                      5
Case 18-12688 Doc 50 Filed 02/14/19 Entered 02/14/19 13:16:49 Main Document Page 6 of 6



   The court then went on to give specific examples of duties a responsible person would

   perform, such as controlling payroll, deciding which bills to pay or not pay, drawing a

   salary, and participating in the day to day management of the corporation.

          Thus, contrary to the LDR’s assertion that it must only show that at some point

   the debtor had check writing authority and filed taxes, the court must look at how the

   LLC was run. The debtor testified credibly that he had no involvement with the

   operation of the LLC. The LDR produced no countervailing evidence to show otherwise.

   Tracy Brown signed the 2007 corporate return as the president, which was consistent

   with the debtor’s testimony that she controlled the LLC. The only forms that the LDR

   produced that were signed by the debtor were from late 2003 and early 2004, which is

   consistent with the debtor’s testimony that he helped get his wife get organized and start

   up the business.

          Because the LDR has not met its burden of showing that the debtor had

   significant decision-making authority over the LLC’s tax matters, the court sustains the

   debtor’s objection to the LDR’s claim, and the claim is disallowed.

                  New Orleans, Louisiana, February 13, 2019.


                                                        ______________________________
                                                        Jerry A. Brown
                                                        U.S. Bankruptcy Judge




                                                    6
